 BRAHANEY DRILLING COMPANYBrahaneyDrillingCompanyandLocal826,InternationalUnionofOperatingEngineers,AFL-CIO. Case 16-CA-3443June 2, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 6, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner'sDecisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed.The Board has considered theexceptions, the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,BrahaneyDrillingCompany,Midland,Texas, its officers,agents,successors,and assigns,shall take the actionsetforthintheTrialExaminer'sRecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIEM. BoYLs,TrialExaminer: This case washeard before me in Odessa, Texas, on January 21, 1969.The complaint was issued on October 15, 1968, basedupon a charge filed on October 7,1968. It alleges thatRespondent,Brahaney Drilling Company, Inc., violatedSection 8(a)(5) and(1) of the Actby unlawfully refusingtobargainwithLocal 826,InternationalUnion ofOperating Engineers,AFL-CIO,herein called the Union.Respondent filed an answer,admitting that it had refusedtobargainwith the Union but denying,for reasonshereinafter set forth,that its refusal to bargain wasunlawful.After the conclusion of the hearing,the GeneralCounsel and Respondent filed briefs,which have beencarefully considered.289Upon a consideration of the briefs of the parties andthe entire record in this case, I make the followingFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation having its principalofficeand place of business in Midland, Texas, fromwhich headquarters it is engaged in the business of drillingoil and gaswells in thePermianBasin areainTexas andNew Mexico. During the 12-month period preceding theissuanceof the complaint, Respondent, in the course andconduct ofitsbusinessoperations,performed servicesvalued in excess of $50,000, of which amount servicesvalued in excessof $50,000 were performed in states otherthan the State of Texas. Respondent concedes and I findthat it isengaged incommerce within the meaning ofSection 2(6) and (7) of the Act. I further find that it willeffectuate the policies of the Act to assert jurisdictionherein.11.THE LABORORGANIZATION INVOLVEDLocal 826,International Union of Operating Engineers,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.POSTURE OF THIS CASE AND ISSUES PRESENTEDThiscase comes to me in an unusual posture.Normallyissueswhichwere or could have been litigated in arepresentationproceedingmay not be litigated orrelitigated in a refusal-to-bargain unfair labor practicecase based upon the underlying representation proceeding.The Trial Examiner would be boundby theBoard'sdecision in the representation case and would be in noposition to overrule the Board,regardless of whether heagreed or disagreed with the Board.' Both Respondent andtheGeneral Counsel in this case,however,assert thatbecause of a special reservation in the Stipulation forCertificationUpon ConsentElection in the representationcase,Respondent is entitled in this unfair labor practicecase to present evidence in support of its contention thatthe Board's requirements for voter eligibility as set forthinHondo DrillingCompany, N.S.L.,164 NLRB No. 67andCarl B. King DrillingCo.,164 NLRB No. 68,are notapplicable to Respondent.'The special reservation in the Stipulation forCertificationUpon ConsentElection towhich thepartiesrefer,consists of the following provision:Hearing and notice thereof,Direction of Election, andthe making of Findings of Fact andConclusions of Lawby theBoard prior to the election are hereby expresslywaived;provided, however,that this Stipulation forConsent is without waiver of or prejudice to theEmployer'srighttocontestand litigate through'Pittsburg Plate Glass Co. v. N L R. B.,313 U.S. 146,162;Rules andRegulations,National Labor Relations Board, Series 8, as amended July8, Sections102.67 (f) and 102.69 (c).'In those companion cases involving employment patternsof employeesof oil well drilling companies in the Permian Basin area(inwhichRespondent is also located),theBoard fashioneda formula, describedinfra,for compiling voter eligibility listswhich it believed would fairly andrealisticallyresolve the questionof voter eligibilityinrepresentationelections for employees similarly situated. See alsoMoran Oil Producingand DrillingCorporation,174 NLRB No. 26,Wek Drilling Co. Inc., 174NLRB No. 92;and 32nd AnnualReport of NLRB, p. 66-67.176 NLRB No. 34 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjections to the election,Section 8(a)(5) procedures orotherwisethevalidityoforapplicabilityof theparticular voter eligibility rule followed by the RegionalDirector for the employees of this Employer in thiselection, pursuant to direction of the National LaborRelations Board inHondo Drilling Company,N.S.L.,164 NLRBNo. 67 andCarlB.King Drilling Co.,164NLRB No. 68.AlthoughIhave some misgivings as to whether theGeneralCounselandRespondenthaveproperlyinterpreted this provision to permit Respondent to adducein this complaint case evidence which it was afforded anopportunity to adduce but failed to adduce in theunderlying representation case,Ihave accepted thatinterpretation for the purpose of this case and havereceived all evidence proffered on the issue as to thepropriety of applying to Respondent the voting eligibilityrule appliedby theBoard in theHondoandKingcasescited above.This rule or formula,sometimes referred toas theHondorule,provides that the unit employeeseligible to vote should include not only those appearing onthe employer's payroll immediately preceding the issuanceof the Regional Director'sNotice of Election(subject tothe normal qualifications pertaining to eligibility),but alsothose employed by the employer for a minimum of 10working days during the 90-calendar day period precedingthe issuance of the Direction of Election,who have notbeen terminated for cause or quit voluntarily prior to thecompletion of the last job on which they were employed.IV. THEREPRESENTATION PROCEEDINGPursuant to the Stipulation for Consent signed byRespondent and the Union on March 21, 1968, anelection was conducted on April 11. The Tally of Ballotsshowed that out of 23 eligible voters,18 (including onechallenged voter) cast ballots- 11 of them for and 6against theUnion.Respondent thereafter filed timelyObjections to the Election, contending that theHondorule for determining eligibility of employees to vote wasinapplicable to Respondent's operations.The Regional Director on July 2, 1968, issued hisReport on Objections,reciting,inter alia,that althoughRespondent had been requested to supply evidence insupport of its objections, Respondent had failed to do soand, instead, had merely furnished the names of eightpersons on the eligibility list whom it claimed were notemployees of Respondent and had insisted on a hearing onitsobjections.He concluded that since all eight of thepersonswhose right to vote Respondent was thenchallengingwere on the eligibility list furnished byRespondent pursuant to theHondoformula and noevidence had been furnished to show the inapplicability ofthat formula to Respondent's operations, the objectionsshould be overruled.Respondent on or about July 10, 1968 filed Exceptionsto the Report on Objections,reiterating its contention thatithad a right,pursuant to the reservation in theStipulation for Consent hereinbefore quoted,to a hearingon the applicability of theHondoformula to itsoperations.The Board,on September 11, 1968, issued its DecisionandCertificationofRepresentatives,overrulingRespondent's exceptions,adopting the Regional Director'sfindings,conclusions and recommendations and certifyingtheUnionastherepresentativeofRespondent'semployees in the agreed upon appropriate bargaining unit.V. THE EVIDENCE ADDUCED IN THIS UNFAIR LABORPRACTICE PROCEEDINGThe evidence adduced in this case bearing upon theapplicability to Respondent of the voter eligibility formulaapplied by the Board in the companionHondoandKingcases,and comparable data shown in the latter cases, areset forth below.From its base or principal place of business in Midland,Texas,Respondent drills wells in the Permian Basinlocated in the western part of Texas and the eastern partofNew Mexico, pursuant to contracts with various oilcompanies.' Respondent owns five rigs but all of them arerarely in operation at any one time. During the periodbetweenJanuary1966andFebruary1968,whichRespondent contends is a representative period, itoperated an average of only 2.08 rigs at one time. Thiscompares with an averageof 2 or 3 operated by Hondoand 1.81 operated by King.Because of the size of Respondent's rigs,Respondentcontracts to drill wells between 9,000 and a maximum of13,500 feet deep. A deep well would normally take longerto drill than a shallow well and employees remaining forthe entire drilling period would accordingly be employedfor a longer period of time on a deep than on a shallowwell.Duringtheperiodbetween January 1966 andFebruary 1968, it took Respondent an average of 56 daysto drill a well.' Hondo, which drills wells to a maximumdepth of 11,000 feet, tookan averageof only 18 days todrilla well.King,on the other hand, which drills to amaximum of 20,000 feet, took an average of between 60and 70 days to drill a well.Each ofRespondent's rigs, when in use,operates on a24-hour basis. This means that three crews of men, eachnormally working 8 hours a day, 7 days a week, areneeded to drill a well. Each crew at Respondent's wellsconsist of five men,a driller,who is a supervisor, and fouremployees called roughnecks.' Accordingly, for each 24hour-day, the drilling of a well requires 3 drillers and 12roughnecks.Occasionally,when a driller is temporarilyshorthanded, a roughneck may double and work two"tours" or shifts. The driller normally hires his own menand may also fire them. When hired by Respondent, thedriller is expected to furnish his own crew of roughnecks.This is the general practice in the oil well drilling business,at least in the Permian Basin area.Drillers in the PermianBasinarea have difficulty inrecruitingandkeeping roughneckswho are readilyavailable for all drilling jobs.There are a number ofreasons for this situation.Among them are the greatdistances which the men have to travel to and from theirhomes and the situs of the wells,and their workingconditions.As one driller,Warren, testified, sometimesthey have to travel about 100 miles each way for 8 hours'TheBoard found in the Hondo case that the Permian Basinencompasses some 95,000 square milesThis average has been figured from the data embodied in Resp.Exh. 2,the schedule of operating days for Respondent's five rigs during the periodfrom January 1966 thru February 1968. This schedule shows that theaverage drilling time per well for Rig No.Iwas 55.5 days;for Rig No. 2,47.2 days (excluding the first 9 days listed on the schedule because thatwell had been commenced in 1965);for RigNo. 3, 55.4 days;for Rig No.4, 73.4days(excluding the first 43 days entry because that well had beencommenced in 1965);and for Rig No.6, 47.71days (excluding the firstentry of 37 days and the last entry of 4 days because the first entryrepresents a well commenced in 1965 and the last entry represents a wellcompleted subsequent on February 1968).'The roughnecks consist of a motorman,derrickman,and two floormen. BRAHANEYDRILLING COMPANYof work. The wells are seldom near highways and areoften not easily accessible. The 7-day weeksthemen arerequired to work, with no holiday except at Christmas andeven then only if the well can safely be shut down, makeprolonged periods of work unpleasant, if not unbearable.Moreover, even if a roughneck desired to continue work,without a break, upon completing one well, there is noassurancethat work with Respondent on another well willbe immediately available or that its situs will be within acommutable distance. The roughneck, if he does not wishto stop and rest between drilling jobs, may find morereadily available work, or work closer to his home, withsome other drilling company and not be available forwork on the next well Respondent may be preparing todrill.Respondent's records show that during the year 1967,which it represents to be typical, the roughnecks on itspayroll workedan averageof only 32 days each.6 Thiscompares with an average of 34 days per year for eachroughneck working for Hondo and an average of 44 daysper year for each roughneck working for King.Of the 228 roughnecks who worked for Respondentduring 1967, 51 of them worked on two or more rigs andthey averaged 100 days of work. At Hondo, out of 224roughnecks working in 1 year, 53 worked on two or morerigs andaveraged 88 days of work. No correspondingfigures appear in theKingcase.Itdoes appear in thatcase, however, that out of 174 roughnecks employed in 1year, 21 were regularly available for work with King andaveraged 201 days per year and that of the remaining 153roughnecks, 89 percent had no prior employment historywithKing; 48 of the total number worked 44 days ormore.' The 21 longest employed by Respondent averaged159 days.A comparison of Respondent's operations and itspattern of employment with those set forth by the Boardin the Hondo and King cases shows much similarity andno significant differences with respect to the pertinentfacts. It is accordingly found that the formula for votingeligibility established by theBoard in theHondo and Kingcases was properly appliedin this caseand that the Unionwas validly certified on September 11, 1968 as therepresentativeofRespondent'semployeesintheappropriatebargaining unit. Respondentconcedes that onor about September 12, 1968 and thereafter the Unionrequested it to bargain collectively and that Respondenthas continuously refused this request.CONCLUSIONS OF LAW1.All derrickmen, motormen and floorhands, otherwisereferred to as roughnecks, employed by Respondent in thedrillingof oil wells in the area known as the PermianBasin,but excluding all tool pushers, drillers, officeemployees, technical employees, professional employees,'Reap.Exh. I shows that 228 roughnecks worked a total of 7,339 8-hourdays during the 10-month period when Respondent's rigs were operating in1967. The recordaffords no explanation as to why no rigs were operatinginMarchand April ofthat year.'An examination of Resp.Exh. I shows that only four roughnecksworked for Respondent for more than 200 days in 1967.A stipulationentered into by the parties(G. C. Exh.3),however,shows that betweenApril I, 1967 andMarch 31,1968, 43 of thetotal of 204roughnecksemployed byRespondent during that periodworkedmore than 50 days, 9of them working for more than 200 days.King, unlike Respondent, hadhospitalization benefits and a vacation plan for employees working forsubstantial periods of time and thisfactmay have contributed to longerperiods of service by some of its roughnecks.291guards and all supervisors as defined in the Act, constituteaunitappropriateforthepurposesofcollectivebargainingwithin the meaning of Section 9(b) of the Act.2.Since September 11, 1968, Local 826, InternationalUnion of Operating Engineers, AFL-CIO, has been thecertified and exclusive representative of all employees inthe aforesaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.3.By refusing on or about September 12, 1968, and atalltimes thereafter to bargain collectively with theabove-namedlabororganizationastheexclusivebargaining representative of all its employees in theappropriate unit,Respondent has engaged in and isengagingin an unfair labor practice within the meaning ofSection 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that Respondent has engaged inand is engaging in an unfair labor practice within themeaning of Section 8(a)(5) and(1)of the Act, myRecommended Order will require that it cease and desisttherefrom and, upon request,bargain collectively with theUnion as the exclusive representative of all employees inthe appropriate unit and,ifan understanding is reached,embody such understanding in a signed agreement.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, it is hereby ordered:A. For the purpose of determining the effective periodof the certification, the initial year of certification shall bedeemed to begin on the date Respondent commences tobargain in good faith with the Union as the recognizedbargainingrepresentative in the appropriate unit describedherein below.'B.BrahaneyDrillingCompany, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 826,InternationalUnion of Operating Engineers, AFL-CIO,as the exclusive bargaining representative of the employeesin the following appropriate unit:All derrickmen, motormen and floorhands, otherwisereferred to as roughnecks, employed by Respondent inthedrillingoperations in the area known as thePermianBasin,but excluding all tool pushers, drillers,officeemployees, technical employees, professionalemployees, guards, and all supervisors as defined in theAct.(b) In any like or related manner interfering with,restrainingor coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingrepresentative for the periodprovided bylaw. SeeMar-Jac PoultryCo.,Inc.,136 NLRB785;Commerce Co. d/b/a LamarHotel.140 NLRB 226,229, enfd.328 F 2d 600 (C.A. 5), cert.denied, 379 U.S. 817,BurnettConstructionCo.,149 NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10). 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request, bargain collectively with Local 826,InternationalUnion of OperatingEngineers,AFL-CIO,as the exclusive representative of the employees in theaforesaid appropriate unit with respect to rates of pay,wages,hours of work,and other terms and conditions ofemployment,and embody in a signed agreement anyunderstandingreached.(b) Post at its Midland,Texas,headquarters copies ofthe attached notice marked"Appendix."'Copies of saidnotice, on forms to be furnished by the Regional DirectorforRegion 16, after being duly signed by an authorizedrepresentativeofRespondent,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced,or coveredby any othermaterial.(c)Notify the Regional Director for Region 16, inwriting,within20days from the receipt of thisRecommendedOrder,what steps it has takento complyherewith.' eorder to effectuate the policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTrefuse to bargain collectively withLocal 826,InternationalUnion ofOperating Engineers,AFL-CIO,astheexclusiverepresentativeof theemployees in the bargaining unit described below.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof therights guaranteed them by Section7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union,as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages,hours,and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signedagreement.The bargaining unit consists of:All derrickmen,motormen and floorhands,otherwisereferred to as roughnecks,excluding tool pushers,drillers,officeemployees,technicalemployees,professional employees,guards and supervisors asdefinedin the Act.'In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify the Regional Director forRegion 16,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inBRAHANEYDRILLINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 8A24 FederalOfficeBuilding,819 Taylor Street, Fort Worth, Texas76102, Telephone 334-2921.